        CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 1 of 12

                                                                                       ffiffiffiffiffiwffiffi
                                                                                                   DEe 0 6 20tg
                                TINITED STATES DISTRICT COURT                          CLERK, U.S. DISTRICT COURl



                                    "3,liffiKlttq$R%rg
                                                                          {        L   M I N N EAPoLT      s'    M IN N          ESorA

                                                                              ^/
UNITED STATES OF AMERICA"

                       Plaintiff,
                                                           AFFIDAVIT IN SUPPORT OF A
       vs.                                                 CRIMINAL COMPLAINT

ABDELHAMID AL.MADIOUM.                            )
                                                  )
                       Defendant.                 )

       I, Timothy Gregg, being first duly swom, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROLIND

        1.     I   am a Special Agent with the Department of Homeland Security, Homeland

Security Investigations and have been a Special Agent for nine years. I am a Task Force Officer

with the Federal Bureau of Investigation Joint Terrorism Task Force ("JTTF"), and have been

since July 75,2014. As part of my duties as a Special Agent, I investigato, among other things,

criminal violations relating to terrorism, such as providing material support to designated foreign

terrorist organizations. In addition to my on-the-job experience, the FBI has provided me with

extensive training in the techniques used to investigate allegations of international terrorism.

       2.      Because this     Affidavit is being submitted for the limited purpose of establishing

probable cause for a criminal complaint, I have not included each and every fact leamed during

the course ofthis investigation. Rather, I have set forth only those facts that I believe are necessary

to establish probable cause for the criminal complaint. Where actions, conversations, and
statements of others are related, they are related    in substance and in part, except where otherwise

indicated. All dates are on or about the specified date. I have participated in the investigation of

this matter. In addition,   I   have assisted and spoken with other FBI agents involved in the
                                                                                         i
                                                                                         {

                                                                                         I        .'
                                                                                         \   t-        ntrf
                                                                                                       lJVw 06        e$tr$
                                                                                       r'!-
                                                                                         )/l'18-u

                                                                                                           lrl   !!   . ir!,i!
        CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 2 of 12




investigation of this matter. I am familiar with the information contained in this affidavit based

on my own personal participation in this investigatioo,      fly   review of documents, conversations

and other communications that        I   have had with law enforcement officers including law

enforcement officers involved in this, and related terrorism investigations, and my training and

experience.

       3.      This affidavit is made in support of a criminal complaint charging ABDELHAMID

AL-MADIOIIM ("AL-MADIOIIM"), with              a violation   of Title 18, United States Code, Section

23398, for attempting to provide and providing material support and resources, namely personnel,

to a designated foreign terrorist organtzation, the Islamic State in Iraq and al-Sham ("ISIS").

                            OVERVIEW AND APPLICABLE LAW

       4.      AL-MADIOIIM is a twenty-two year old native of Morocco             and naturalized U.S.

citizen who lived in Minnesota prior to traveling overseas to join the designated foreign terrorist

organization, the Islamic State in Iraq and al-Sham ("ISIS").

       5.      18 U.S.C. $ 23398, Providing Material Support to Designated Foreign Terrorist

Organrzations, provides, in pertinent part, that:

               Whoever knowingly provides material support or resources to a
               foreign terrorist organization, or attempts or conspires to do so, shall
               be . . . imprisoned. . . . To violatethis paragraph, apersonmusthave
               knowledge that the organization            is a       designated terrorist
               organizatron. . . , that the organrzation has engaged or engages in
               terrorist activity . . . , or that the organization has engaged or engages
               in terrorism. . .

       6.      Section 2339A(bX1) defines "material support or resources," for purposes       of

Section 23398, as:

               [T]he term "material support or resources," means any property,
               tangible or intangible, or service, including cunency or monetary
               instruments or financial securities, financial services, lodging,
               training, expert advice         or  assistance, safehouses, false
            CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 3 of 12




                  documentation or identification, communications equipment,
                  facilities, weapons, lethal substances, explosives, personnel (1 or
                  more individuals who may be             or    include oneself),   and
                  transportation, except medicine or religious materials.

           7.     Section 23398(h) provides, in pertinent part:

                  No person may be prosecuted under this section in connection with
                  the term "personnel" unless that person has knowingly provided,
                  attempted to provide, or conspired to provide a foreign terrorist
                  organrzatron with 1 or more individuals (who may be or include
                  himself) to work under that terrorist organization's direction or
                  control or to organize, managq supervise, or otherwise direct the
                  operation of that organization. . . .

                           FACTS CONSITUTING PROBABLE CAUSE

           8.     On October 15, 2004, the U.S. Secretary of State designated al Qaeda in Iraq

("AQI"), then known as Jam'at al Tawhid wa'al-Jihad, as a Foreign Terrorist Organization

("FTO") under Section 219 of the Immigration andNationality Act (theooINA") and           as a   Specially

Designated Global Terrorist under section 1(b) of Executive Order 13224.

           9.     On May 75,2A74, the Secretary of State amended the designation of AQI as an

FTO under Section 2I9 of the INA and as a Specially Designated Global Terrorist entrty under

section 1(b) of Executive Order t3224 to add the alias Islamic State of Iraq and the Levant (*ISIL")

as its   primary name. The Secretary also added the following aliases to the FTO listing: the Islamic

State of kaq and al-Sham (i.e.,     "ISIS"-which is how the FTO will be referenced herein), the

Islamic State of Iraq and Syna, ad-Dawla al-Islamiyya       fi al-'Iraq   wa-sh-Sham, Daesh, Dawla al

Islamiy4 and Al-Furqan Establishment for Media Production. In an audio recording publicly

released on June    29,20|4,ISIS announced a formal       change of its name to the Islamic State. On

September 21,2015, the Secretary added the following aliases to the FTO listing: Islamic State,

ISIL, and ISIS. To date, ISIS remains     a designated   FTO.
        CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 4 of 12




       A.       AL-MADIOUM'S JULY 8,2015 DISAPPEARANCE

       10.      On June 23,2015, AL-MADIOIIM and his family traveled from St. Louis Park,

Minnesot4 to Casablanc4 Morocco to visit their extended family. As set forth below, on July 8,

2075, AL-MADIOUM            left Morocco for Istanbul, Turkey, evidently without his family's
knowledge. From Turkey, AL-MADIOLIM traveled to Iraq and Syria where           he   joined ISIS. At

the time of his travel from the U.S. in June of 2015, AL-MADIOIIM was on summer break from

a local community college where he was both a     full-time student studying computer science and

an employee working part-time in the college's Information Technology department.

       11.      Travel records show that AL-MADIOUM, his parents, and his younger brother

departed from Minneapolis/St. Paul lnternational Airport to Morocco on June 23,2075    . According

to interviews with AL-MADIOUM's parents, the purpose of the family's travel was to visit

relatives in the Casablanca area. AL-MADIOUM and his familv members were scheduled to

retum to Minnesota on   AugustzI,2lls.

       12.      According to family members, during the evening hours of July 7,2015, AL-

MADIOUM claimed he was not feeling well and skipped dinner. AL-MADIOI-IM prayed and

socialized with family members until approximately 3:00 a.m. on July 8,2015, when he went to

bed. When the family awoke on July 8,          2A15, they discovered that AL-MADIOUM had

disappeared sometime earlier that morning. The family noted that     AL-MADIOUM had left behind

all of his belongings except for his U.S. passport and cell phone.

       13.      After his   disappearance, AL-MADIOUM's         family immediately reported his

disappearance   to Moroccan authorities. AL-MADIOUM's family made unsuccessful efforts to

locate AL-MADIOUM while they remained in Morocco, including attempts to contact him via
        CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 5 of 12




text messaging and social media. In addition, AL-MADIOUM's family went to the United States

Consulate in Rabat, Morocco, and requested FBI assistance in locating AL-MADIOUM.

        14.      The family learned from law enforcement in Morocco that AL-MADIOUM had

purchased a plane ticket to   fly from Casablanc4 Morocco, to Istanbul, Turkey, on Turkish Airlines

flight TK 8828, which departed Casablanca at8:25 a.m. on July 8, 2015. Travel records confirm

that AL-MADIOUM purchased a ticket from Morocco to Istanbul with a July 8, 2015 deparfure.

The day prior, on July 7,2015, AL-MADIOUM used his Wells Fargo debit card to purchase this

ticket for $668 and to purchase a visa for Turkey for $20.70.

        15.      Based on my knowledge, training, and experience, your Affiant           is aware of

numerous cases in which individuals from the United States and elsewhere attempted, or did, travel

to Syria to join ISIS and that in many of these cases, the individuals had planned to, or did, transit

through Istanbul on their way to Syna. Your affiant is aware that ISIS recruiters have told recruits

to travel to Turkey where they would be met and guided into Syria. Your affiant knows that Turkey

shares a land border   with Syria and that aspiring ISIS members frequently      crossed the Turkish

borderto enter Syriatojoin ISIS.

        16.      On August 4,2015,    AL-MADIOUM's family provided written consent for the FBI

to search their home in St. Louis Park, Minnesota, for any evidence relating to AL-MADIOIIM's

disappearance from Morocco. On August 7,2015, the FBI conducted a consensual search of           AL-

MADIOUM's family home in St. Louis Park, Minnesota. In AL-MADIOUM's bedroom, agents

found handwritten notes in a desk drawer and AL-MADIOUM's parents confirmed that it was AL-

MADIOUM's handwriting in these notes. The notes contain evidence of AL-MADIOUM's intent

and plan to   join ISIS. The notes also include   a sketch of an image that appears on the ISIS flag.

Next to this image, AL-MADIOUM wrote the Arabic word for "a1legiance."
          CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 6 of 12




          17.    The handwritten notes also contain a list of questions regarding AL-MADIOUM's

planned travel, including what the maximum withdrawal limit would be for his debit card, how to

unfreeze his account, and how to prove his identity over the phone.l The notes include a flow

chart apparently depicting AL-MADIOUM's plan to route money through alternate accounts to

ensure access to funds should his travel plans become obstructed. AL-MADIOIIM had listed

"Ali's accounf', PayPal, Moneygram, and "paying      someone on the spot" as possible options.

         18.     AL-MADIOUM's notes appear to contain a rehearsed back-stop story for his

entrance into Turkey   in   case he was questioned by border   officials. For example, the notes     pose

the question, "why are you going? " with the response "as calligraphy students and shop.           " The
notes also appear to contemplate altemative itineraries   ifAL-MADIOUM's travel through Istanbul

were thwarted. AL-MADIOIIM wrote          "if they decline   go to L or   Y".   Your affiant believes that
ool or   Y" may refer to Libya or Yemen. Another page in the notes contained the following
handwdtten statement: "Ifwe leave the US with no one stopping us, we have succeeded."

         B.      AL-MADIOUM'S ISIS-RELATED ACTIWTIES IN IRAQAND SYKIA

         19.     AL-MADIOUM's family remained in Morocco until their scheduled departure date

of August 2I,2}Is,returning to the United States without a reply from       AL-MADIOIIM.         The FBI

learned from    AL-MADIOUM's family that they had received two phone calls on August 25,2015

from AL-MADIOUM, during which AL-MADIOIIM stated he was in Mosul, Iraq. When his

parents asked what he was doing in Mosul,     AL-MADIOUM claimed to              be working in a hospital

treating o'injured." people. Your affiant knows that Mosul ,haq, was under ISIS control at the time

of this phone call.




1
    Between June23,20l5,and July 7,2015, while in Morocco, AL-MADIOUM repeatedly made
cash withdrawals from his accounts in the daily maximums allowed bv the financial institution.
          CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 7 of 12




          20.    In March of 2017, AL-MADIOUM's family confirmed that AL-MADIOUM had

been    in contact with the family while overseas and had informed his family that he had moved

from MosuI,haq, to Raqq4 Syria and had married a "widod'with whom he had a child. Your

affiant knows Raqqa was ISIS's     de   facto capital within Syria during this time.2 In addition, your

affiant knows that it is common for ISIS members to marry women whose husbands have died

while fighting for ISIS. In August of 2017, AL-MADIOUM's family received photographs from

AL-MADIOUM depicting him holding            a newborn   child.

          21.    Your affiant has also been made aware of two documents recovered by members

of the Department of Defense ("DoD") that relate to AL-MADIOUM's ISIS membership. The

first document, found in June of 2017 in the vicinity of Mosul, Iraq, contains payroll               and

biographical information for certain ISIS members. Based upon my review of the document,               I
believe that information in the document relates to AL-MADIOUM's ISIS membership.

          22.    This document contains a number of fields for different types of information about

the ISIS member. For example, the document contains fields for his n€une, nickname, tribe, date

ofbirth, number ofwives, number of children and dependents, stipend amounts, sector/department,

assignment, "disposition," "remarks" and oodates." The document also appears to have been

periodically updated. For example, a July of 2016 entry, lists no wives or dependents for AL-

MADIOUM, whereas a subsequent version from March of 20I7,1ists AL-MADIOUM                    as   having

one   wife and one child. As noted above, in March of 2017, AL-MADIOUM's family corroborated

this information and informed the FBI that AL-MADIOUM had sotten married and had a child.




2
    Your affiant is aware that in early Octob er of 2017,ISIS's   de   facto occupation of Raqqa ended
as the result  of military operations.
          CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 8 of 12




          23.    The document also reveals that by the fall of 2016, Al-Madioum was assigned to

the Abu Mutaz al-Qurashi Division and the Tariq     BinZiyadBatallion. By December of 2016, the

document states that Al-Madioum was "transferred by the Medical Committee for Prisoner,

Martyr, and Disabled Personnel Affairs" and, by February of 2017, the document indicated that

Al-Madioum was "injured." Based on training and experisnce, your Affiant knows that ISIS

military divisions are named after recently fallen Generals, e.9., the Abu Mutaz al-Qurashi

Division. Your affiant is further aware that Abu Mtrtaz al-Qurashi, akaFadInl Ahmad al Hayali,

was the governor for ISIS-held territories in   kaq. Likewise, battalions are named after historic

Generals; e.g.,TaiqBinZiyad, who is known for his conquest to cross Gibraltar from Morocco

to conquer Spain in 700    AD. Your affiant is also aware that the Tariq Bin Ziyad Battalion     was

created by Abu Souleymane al-Faransi      alkla Abdelilah Himich,    a Moroccan-born French citizen

and alleged co-planner of 2015 and2016 terrorist attacks in France and      Belgium. The Tariq Bin

Ziyad Battalion was made up largely of French, Moroccan and Arabian Gulf foreign terrorist

fighters. The Battalion was responsible for, among other things, training and preparing foreign

fighters to conduct suicide attacks in European countries.

          24.    The second document recovered by DoD personnel in the Hasakah province of

Syna, listed ISIS personnel with a conesponding census number. One census numbet' on this

ISIS document is known to be associated with AL-MADIOUM. This ISIS document and census

number identifies AL-MADIOUM as a "soldier" assigned to the Tariq Bin-ZiyadBattalion of the

Abu Mutaz al-Qurashi Division of ISIS.




' ISIS   census numbers are similar to a Social Security Number or   Military Serial Number, assigned
to identifu, track, pay, or subsidize members of the supposed caliphate.
        CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 9 of 12




        C.     AL-MADIOAM'S CAPTARE IN SYRA AND SUBSEQUENT STATEMENTS

        25.    Throughout 2018 and ifto 2Al9,the Syrian Democratic Forces ("SDF") conducted

successful military operations against ISIS. By March of   20|9,ISIS   had been   territorially reduced

to the area of a small village on the Syria-Iraq border named Baghouz. Several thousand ISIS

members, including women and children, who had not surrendered or fled, remained in Baghouz.

Your affiant is aware these individuals were generally considered dedicated members of ISIS given

their failure to surrender by thatjuncture.

       26.     In March of 2019, during military operations in the vicinity of Baghouz, the SDF

periodically provided safe passage for those ISIS members who wished to surrender. Part of the

process for ISIS members exiting Baghouz was to undergo biometric ernollment and identification

by SDF and others. Some of the ISIS members captured and initially enrolled in March of 2019

were later transferred to Hasakah Prison in Hasakah,   Syna. AL-MADIOUM was among                those

ISIS members enrolled by the SDF in March of 2019.

       27.     I know that AL-MADIOUM was later moved from Baghouzto Hasakah Prison in

Syria. On July 20, 2019, while enrolling foreign fighters at Hasakah Prison, FBI agents
sncountered AL-MADIOUM, who volunteered information             to the agents. AL-MADIOUM

initially told the agents that his name was "Abdulhamid." AL-MADIOUM told the FBI that he

had lied about his name and nationality when he was first enrolled by the SDF in March of 2019.

AL-MADIOUM told the FBI that when he was enrolled by the SDF he had used the name "Ali

Ahmad Abdulthaher" and had claimed to be from Libya. In fact, the March 2019 SDF enrollment

record indicates that Al-Madioum had actually used the name      "Ali Al Hadj." AL-MADIOUM

told agents that he had lied to the SDF about his identity so that he and his children would not be

retumed to the United States. The FBI has verified that the person enrolled with the SDF in March
         CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 10 of 12




of 2019 was, in fact, AL-MADIOUM, notwithstanding the false names AL-MADIOUM gave to

the FBI and SDF.

         28.     Other information volunteered by AL-MADIOUM to the FBI agents included that

he was bom in Morocco, had obtained U.S. citizenship in 2008, and had lived in Minnesota before

traveling overseas. He told agents that he traveled from Minnesota to Syria on a U.S. passport and

hadjoined ISIS in June of2015. AL-MADIOUM said he had been injured in an airstrike in Mosul,

resulting in injuries to both of his legs and the loss of his right arm above the elbow. At the time

AL-MADIOUM came into SDF custody in March of 2019, he was accompanied by two minor

children, both of whom AL-MADIOUM claimed were his offspring. AL-MADIOUM stated that

his wife had been killed in Baghouz, Syria.

         29. In August of 2019, FBI agents conducted a Mirandized interview of AL-
MADIOIIM. AL-MADIOIII\4 admitted that starting in20l5,he               reached out to ISIS members and

representatives on Twitter because he wanted to fight Muslim oppression by the Syrian regime

and to attend medical school.      AL-MADIOUM         stated that he received advice regarding ISIS   from
                             ooBirds
a   Twitter account called             of Paradise." Your affiant has confirmed that the Twitter account

called ooBirds of Paradise" was an active Twitter account that posted ISIS propaganda. AL-

MADIOUM admitted that the o'Birds of Paradise" Twitter account connected him with an ISIS

facilitator who, in turn, provided AL-MADIOUM with information on how to travel to Syria to

join ISIS.

         30.     AL-MADIOUM further admitted that in 2015 he fled from his family while they

vacationed in Morocco in order to join ISIS. He stated that he flewto Istanbul on a ticket purchased

on his credit card and that his   family had no knowledge of his plans or intentions. AL-MADIOUM

stated that, per his ISIS   facilitator's instructions, upon arriving in Istanbul he went to a designated



                                                      10
       CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 11 of 12




bus terminal where he met smugglers who provided       AL-MADIOUM with instructions on how to

cross the border between Turkey and Syria in order to          join ISIS. Later that   same night,   AL-

MADIOUM met the smugglers at the pre-determined location where he and approximately 30

other individuals seeking entrance into Syria loaded onto three trucks. The trucks then drove to a

location near the Syrian border. AL-MADIOUM stated that once they were close to the border,

the smugglers escorted him on foot from Turkey into Syria.

       31.     AL-MADIOUM         stated that once   in Syria ISIS members brought him to Raqqa,

where he stayed for several days. He was then taken to Mosul, Iraq. AL-MADIOUM told the

agents that after arriving in Mosul, he took four classes in   first aid and was assigned to work in an

ISIS hospital. AL-MADIOUM admiued that he was called a "soldier," but claimed that all ISIS

members were called soldiers. In addition. Al-Madioum told the FBI that he lived with three other

men in a'omaqar," which is a compound.

       32.      AL-MADIOUM told agents that after two months in Mosul, he was injured in an

airstrike resulting in the loss of his arm and injury to his legs. After the airstrike, AL-MADIOLIM

stated he could not work but that he continued to receive a stipend from          ISIS. He stated he

remained in Mosul for a total of 18 months until ISIS began to lose territory during the siege        of

Mosul. AL-MADIOUM stated he retreated from Mosul and eventually surrendered to SDF forces

in March of 2019. AL-MADIOUM admitted that he had changed his name several times based

on advice from other ISIS members. AL-MADIOUM acknowledged that he never attempted to

leave ISIS during his time overseas.

       33.     A U.S. news outlet's interview of AL-MADIOUM, which aired on September                18,

2019, was conducted at Hasakah prison in Syria. During the interview, AL-MADIOUM admitted

his identity as Abdelhamid   AL-MADIOUM,       stated that he was an American from Minnesota who




                                                  11
         CASE 0:20-cr-00196-ADM-BRT Doc. 1-1 Filed 12/06/19 Page 12 of 12




was recruited on Twitter to travel to Syria to join ISIS, and told that outlet that he entered ISIS

territory   in2Al5. AL-MADIOIIM          claimed that he originally joined ISIS hoping to become a

doctor and help people and that he was never an ISIS fighter. Also during the interview, AL-

MADIOIIM       stated he lost his rieht arm in an airstrike.



                                                CONCLUSION

         34.    Based on my training, experience, and knowledge of this investigation,            I believe

that from in or about July 8, 2015,through in or about the present date,        AL-MADIOUM attempted

to provide and provided material support and               resources    to a designated   foreign terrorist

orgatization, namely AL-MADIOUM himself as personnel to ISIS, in violation of 18 U.S.C.                   $


23398.



                                                         Respectfu   lly sulmitted,




                                                                 Bureau of Investigation



                                                          ,{
Subscribed and swom to before me on December             b'    ,2019




                                                    12
